DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/944,885 (07/31/20) filed on 02/09/22.
Allowable Subject Matter
Claims 6 - 11, 13 - 19 and 22 - 28 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 6/30/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paul Haughey, Reg. No. 31,836 and Susan Heminger, Reg. No. 36,449 on Wednesday, March 9th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 6 - 11 and 13 - 19.  Please cancel claims 1 - 5, 12 and 20 - 21.  Please add new claims 22 - 28.  
1 - 5 (Canceled).
6. (Currently Amended) A method comprising:

receiving, by a portable computing device and via at least one input device of the portable computing device, a password or biometric, and unlocking, by the portable computing device, in response to the receipt of the password or the biometric;
accessing, by the portable computing device, a wallet application including a user account associated with the portable computing device stored on the portable computing device;  
sending, by the portable computing device, a card request order over a network to a server, the card request order including a user identifier (ID) and a user address;

detecting, by the portable computing device, presence of an un-activated card, and reading, by the portable computing device and via a of the portable computing device or a camera of the portable computing device, an NFC tag or optical pattern on the un-activated card, the NFC tag or the optical pattern containing encoded information including a card identifier (ID), an activation code and an electronic address at the server;
automatically sending, by the portable computing device [[,]] over the network to the electronic address at the server, an activation request to activate the un-activated activation request including a device identifier (ID) 
receiving, by the portable computing device over the network from the server an activation notification that the un-activated card has been activated when the device ID or the model description match the portable computing device associated with the user account.
7. (Currently Amended) The method of claim 6, wherein the step of 
receiving, by the portable computing device over the network from the server, a notification that the un-activated card has been activated is further conditioned on when the server has also received a notification that the card was shipped or delivered.
8. (Currently Amended) The method of claim 6, further comprising:
prior to the reading, by the portable computing device, the NFC tag or optical pattern on the un-activated card, receiving, by the portable computing device, a notification that the un-activated card has been shipped or delivered, and
storing, by the portable computing device, data indicating that the un-activated card is expected.
9. (Currently Amended) The method of claim 6 further comprising  receiving by the portable computing device, an action based on activation instructions for a version of the portable computing device on a card holder associated with the un-activated card. 
10. (Currently Amended) The method of claim 6, wherein the un-activated card is an NFC card.
11. (Currently Amended) The method of claim 10, wherein the activation code is the NFC tag ID
12. (Canceled).
13. (Currently Amended) The method of claim 6, wherein the electronic address is an 
14. (Currently Amended) A portable computing device comprising:
at least one processor; 
at least one input device;
at least one of an NFC reader and a camera;
a memory including a wallet application with an account associated with the portable computing device; and
at least one non-transitory computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to:
receive, via the at least one input device, a password or biometric, and unlock in response to the receipt of the password or the biometric;
access a wallet application including a user account associated with the portable computing device stored on the portable computing device;
send a card request order over a network to a server, the card request order including a user identifier (ID) and a user address;

detect presence of an un-activated card, and read, via the NFC reader or the camera, an NFC tag or optical pattern on the un-activated card, the NFC tag or the optical pattern containing encoded information including a card identifier (ID), and an electronic address at the server;
automatically send, over the network to the electronic address at the server, an activation request to activate the un-activated card, the activation request including a device identifier (ID) or model description, the card ID and the activation code; and
receive, over the network from the server, an activation notification that the un-activated card has been activated when the device ID or the model description match the portable computing device associated with the user account.
15. (Currently Amended) The portable computing device of claim 14, further comprising a user interface, and wherein the memory further stores instructions, that when executed by the at least one processor, further causes the at least one processor to:
the NFC tag or the optical pattern on the un-activated card, receive a request for the un-activated card in [[a]] the user interface 
16. (Currently Amended) The portable computing device of claim 14, wherein the memory further stores instructions, that when executed by the at least one processor, further causes the at least one processor to:
prior to the reading the optical pattern on the un-activated card, receive a notification that the un-activated card has been shipped or delivered; and
store data indicating that the un-activated card is expected.
17. (Currently Amended) The portable computing device of claim 16, the at least one non-transitory computer-readable medium further storing instructions that, when executed by the at least one processor, further cause the at least one processor to send the activation request only after receiving the notification that the un-activated card has been shipped or received.
18. (Currently Amended) The portable computing device of claim 14, wherein the un-activated card is an NFC card.
19. (Currently Amended) The portable computing device of claim 18, wherein the activation code is the NFC tag ID 
20 - 21. (Canceled) 
22  (New) A non-transitory computer readable medium storing instructions, that when executed by at least one processor of a portable computing device, causes the at least one processor of the portable computing device to perform operations comprising: 
receiving, via at least one input device of the portable computing device, a password or biometric, and unlocking in response to the receipt of the password or the biometric; 
accessing a wallet application including a user account associated with the portable computing device stored on the portable computing device;  
sending a card request order over a network to a server, the card request order including a user identifier (ID) and a user address; 

automatically sending, over the network to the electronic address at the server, an activation request to activate the un-activated card, the activation request including a device identifier (ID) or model description, the card ID and the activation code; 
and receiving, over the network from the server, an activation notification that the un-activated card has been activated when the device ID or the model description match the portable computing device associated with the user account.

23. (New) The non-transitory computer readable medium of claim 22 wherein 
receiving, over the network from the server, a notification that the un-activated card has been activated is further conditioned on when the server has also received a notification that the card was shipped or delivered. 
24. (New) The non-transitory computer readable medium of claim 22, further comprising  instructions, that when executed by the at least one processor of the portable computing device, causes the at least one processor of the portable computing device to perform operations comprising: 
prior to the reading the NFC tag or optical pattern 
storing data indicating that the un-activated card is expected. 
25. (New) The non-transitory computer readable medium of claim 22 further comprising instructions, that when executed by the at least one processor of the portable computing device, causes the at least one processor of the portable computing device to perform operations comprising: 
receiving an action based on activation instructions for a version of the portable computing device on a card holder associated with the un-activated card.
26. (New) The non-transitory computer readable medium of claim 22, wherein the un-activated card is an NFC card. 

28. (New ) The non-transitory computer readable medium of claim 22, wherein the electronic address is an activation URL, and wherein automatically sending, over the network to the electronic address at the server, the activation request causes the activation request to be electronically sent through use of the activation URL. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (02/09/22), pgs. 9 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, the claimed invention provides a “practical application”.  First, the claimed invention by reading the NFC tag or optical pattern on the un-activated card reduces user inconvenience (e.g., Having to call a number, type etc. to activate their card).  Second, the claimed invention provides added security layers with respect to the card activation.  For example, both the particular portable computing device where the wallet application including the user account is located and the un-activated card are required to activate the card.  It is less likely for a fraudster or bad actor to have both.  Also, the particular portable computing device requires a password or biometric to be used (i.e., unlocked).  Also, the information for the un-activated card is encoded and has to be read (e.g., by a NFC reader or camera) instead of merely being displayed on the card or it’s packaging.  See also, para. [0014] [0015] of applicant’s Specification as filed. 

Heidari, US Pub. No. 2020/0311715; and
Miranda, US Pub. No. 2016/0364938.
Furthermore, unlike Heidari and Miranda, the claimed invention requires both the particular portable computing device where the wallet application including the user account is located and the un-activated card to activate the card.  Also, the particular portable computing device requires a password or biometric to be used (i.e., unlocked).  
With respect to the non-patent literature reference(s) listed below:
“Biometric Access Control using Near Field Communication and Smart Phones,” by Mohammad Omar Derawi; Simon McCallum; Heiko Witte and Patrick Bours.  2012 5th IAPR International Conference on Biometrics (ICB).  Pgs. 490 - 497.  (hereinafter Derawi)
	Derawi is relevant to the use of biometric access and near field communication with smart phones.  Although relevant to the claimed invention in some respects, there are clear differences.  In the claimed invention for example, the claimed portable computing device is using similar technology (along with server engagement) for the purpose of card activation.  
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 6 - 11, 13 - 19 and 22 - 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to card activation.
US 20180189527 A1
US 20100155470 A1
US 20020117541 A1
US 20200034825 A1
US 10262319 B1
US 9411981 B2
US 6298336 B1
US 10134087 B1
US 10685347 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697